NUMBER 13-13-00345-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


STATE OF TEXAS,                                                             Appellant,

                                           v.

MICHAEL CLACK,                                                                Appellee.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.



                                       ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam
      This cause is before the Court on appellee’s unopposed motion to lift stay.     On

July 16, 2013, the Court granted the State’s motion for stay and ordered the trial court’s

proceedings stayed pending disposition of the State’s appeal. See TEX. CODE CRIM.

PROC. ANN. § 44.01(a)(5), (e) (Vernon Supp. 2007).
       The Court, having examined and fully considered the motion to lift stay, is of the

opinion that said motion should be granted. The motion to lift stay is GRANTED for the

limited purposes of requesting a bond pending appeal in this matter. The trial court's

proceedings regarding all other matters remain STAYED pending disposition of the

State’s appeal.

                                                      PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of October, 2013.




                                           2